

116 S3601 IS: Ending Qualifications that are Unjust for Access to Lifesaving Care Act
U.S. Senate
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3601IN THE SENATE OF THE UNITED STATESMay 5, 2020Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prevent States from using or distributing resources during the COVID–19 national emergency in accordance with a State policy that discriminates on the basis of disability, and for other purposes. 1.Short titleThis Act may be cited as the Ending Qualifications that are Unjust for Access to Lifesaving Care Act or the EQUAL Care Act.2.Prohibition on discrimination on the basis of disability with respect to the distribution or use of resources during COVID–19 national emergency(a)In generalNo State shall receive a resource, including a ventilator, from the Strategic National Stockpile, or through any defense production contract, during the COVID–19 national emergency if the Secretary of Health and Human Services, in coordination with the Secretary of Homeland Security, determines under subsection (b) that the State has in effect a policy that discriminates on the basis of disability with respect to the use or distribution of such resource.(b)Determinations(1)In generalNotwithstanding section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) or any other provision of law, the Secretary of Health and Human Services, in coordination with the Secretary of Homeland Security, shall, prior to the distribution of any resource from the Strategic National Stockpile, or through any defense production contract, to a State, certify that the policy of that State in using or distributing that resource is not discriminatory on the basis of disability.(2)Period for holding resourcesIf the Secretary, in coordination with the Secretary of Homeland Security, determines under paragraph (1) that the policy of a State with respect to the use or distribution of a resource described in such paragraph is discriminatory on the basis of disability, the Secretary, or Secretary of Homeland Security (as applicable), shall ensure that such resource is withheld from the State until the State modifies the policy so that it is no longer so discriminatory.(3)Rule of constructionA certification under paragraph (1) shall—(A)apply only with respect to the resource in question, and the allocation of such resource within the State; and (B)shall not have any effect on the determination of whether the State is in violation of any other Federal law or have any effect on enforcement under any other Federal law.(c)DefinitionsIn this section:(1)COVID–19 national emergencyThe term COVID–19 national emergency means the period in which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19), is in effect.(2)Defense production contractThe term defense production contract means a contract that the Federal Government has entered into under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.).(3)DisabilityThe term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(4)Strategic National StockpileThe term Strategic National Stockpile means the stockpile established under section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)).